Title: To James Madison from William C. C. Claiborne, 22 July 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 22 July 1805, New Orleans. “My last, upon the Subject of the Post Route thro’ West Florida, informed you, that Captain Carmick on his return from Pensacola, had unfortunately lost the answer of Governor Folch to my communication: But the enclosed Copy of a Letter from the Marquis of Casa Calvo to me, will inform you that no objections will be made on the part of the Spanish Authorities to the proposed establishment.”
        